UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7508


LUIS FIGUEROA,

                    Petitioner - Appellant,

             v.

WARDEN GIO RAMIREZ,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
R. Bryan Harwell, District Judge. (1:17-cv-01965-RBH)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luis Figueroa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Figueroa, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Figueroa’s 28 U.S.C. § 2241

(2012) petition without prejudice. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Figueroa v.

Ramirez, No. 1:17-cv-01965-RBH (D.S.C. Oct. 2, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2